United States Court of Appeals
                   For the First Circuit


No. 08-1004

                 JUSTIN LEE WHITFIELD ET AL.,

                    Plaintiffs, Appellees,

                                v.

                   MUNICIPALITY OF FAJARDO,

                     Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this    Court    issued   on   April   23,   2009   is
corrected as follows:

     On page 10, line 1 of footnote 4, change "May 25 order" to
"May 29 order"